Citation Nr: 0735530	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
limitation of motion of the lumbar spine due to discogenic 
disease and spinal stenosis, status post laminectomy.

2.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy.

3.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the right lower extremity due to discogenic 
disease and spinal stenosis of the lumbar spine, status post 
laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO.  By that 
decision, the RO "split" the 40 percent evaluation 
previously assigned for the veteran's service-connected low 
back disability into a 20 percent rating for limitation of 
motion of the lumbar spine, a 10 percent rating for 
associated neuropathy of the left lower extremity, and a 
10 percent rating for associated neuropathy of the right 
lower extremity.  The RO's action, in effect, denied the 
veteran's claim for an increased rating inasmuch as his 
overall combined rating remained 40 percent.  See 38 C.F.R. 
§ 4.25.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

During a hearing held before the undersigned in September 
2006, the veteran offered testimony to the effect that the 
status of his disability had changed since the time of his 
last VA examination in 2005.  Under the circumstances, a new 
examination is required.  See, e.g., 38 C.F.R. § 3.327(a) 
(2007) (re-examinations are generally required if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect).

Documents in the claims file indicate that the veteran 
underwent magnetic resonance imaging (MRI) of his lumbar 
spine through the VA Medical Center (VAMC) in Phoenix, 
Arizona in December 2005.  The report of that procedure is 
not of record.  On remand, efforts should be made to obtain 
that report, as well as any records of relevant VA treatment 
the veteran may have undergone at that facility since 
February 2006.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain a copy of the final report of the 
MRI of the lumbar spine the veteran underwent 
through the VAMC in Phoenix, Arizona in 
December 2005.  Also obtain any records of 
relevant VA treatment he may have undergone 
at that facility since February 2006.  
Efforts to obtain the evidence should be 
fully documented in the claims file and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, must be associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
examined for purposes of assessing the 
severity of the service-connected disability 
affecting his lumbar spine and lower 
extremities.  The claims file should be made 
available to the examiner(s) in connection 
with the examination(s), and all tests, 
studies, and evaluations deemed necessary 
should be conducted:

a.  The orthopedic portion of the 
examination report should contain the 
results of range of motion studies 
for the lumbar spine.  The examiner 
should first record the range of 
motion observed on clinical 
evaluation, in terms of degrees of 
extension, forward flexion, left and 
right lateral flexion, and left and 
right rotation.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of flexion, extension, and/or 
rotation at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, with respect to each plane of 
motion tested, portray these factors 
in terms of degrees of additional 
loss in range of motion (beyond that 
which is demonstrated clinically) due 
to these factors.

b.  The neurological portion of the 
examination report should identify 
with specificity the precise nerve or 
nerves of the lower extremities that 
are affected, or seemingly affected, 
by the service-connected disability 
of the veteran's low back.  For each 
affected nerve, the examiner should 
indicate, with respect to each lower 
extremity, whether the impairment is 
best characterized as neuritis, 
neuralgia, or paralysis.  The 
examiner should describe the severity 
of the neurologic symptoms (i.e., 
whether any noted neuritis, 
neuralgia, or incomplete paralysis is 
mild, moderate, or severe), and 
should indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss 
of reflexes, muscle atrophy, or 
sensory disturbances; whether there 
is pain and, if so, whether it is 
dull and intermittent or constant and 
occasionally excruciating; whether 
active movement of muscles below the 
knee is possible; whether flexion of 
the knee is weakened by neurological 
impairment; whether the foot dangles 
and drops, and whether it can be 
dorsiflexed, plantar flexed, and 
abducted; whether adduction or 
eversion of the foot is weakened or 
impossible; whether the first 
phalanges of the toes are drooped; 
whether the proximal phalanges of the 
toes can be extended (dorsal 
flexion); whether the toes can be 
flexed and separated; whether there 
is paralysis of all muscles in the 
sole; and whether anesthesia covers 
the entire dorsum of the foot and 
toes.  The frequency and duration of 
exacerbations requiring prescribed 
bed rest should also be described, 
and the examiner should offer an 
opinion as to whether the overall 
disability picture, in terms of 
limited motion, and including any 
noted weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) mild, (2) moderate, 
(3) severe, or (4) pronounced 
intervertebral disc syndrome.

A complete rationale for all opinions should 
be provided.

3.  Thereafter, take adjudicatory action on 
the issues here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a summary of, 
and citation to, 38 C.F.R. §§ 4.123, 4.124 
and any additional diagnostic codes in 
38 C.F.R. § 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

